Citation Nr: 0603549	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-31 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date prior to October 26, 2000, 
for the grant of service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to December 
1970 and from July 1971 to July 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the RO.  


FINDINGS OF FACT

1.  On October 26, 2000, the VA received the veteran's 
initial claim of service connection for diabetes mellitus.  

2.  In a November 2001 rating decision, the RO granted 
entitlement to service connection for diabetes mellitus, 
effective October 26, 2000.  


CONCLUSION OF LAW

An effective date prior to October 26, 2000, for the grant of 
service connection for diabetes mellitus is not for 
application.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2002); 
38 C.F.R. § 3.400(a)-(b)(2)(i) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter, dated in January 2003, the RO notified the 
veteran and his representative of the information and 
evidence necessary to substantiate a claim for an earlier 
effective date for service connection for diabetes.  

The RO identified the evidence on file and requested that the 
veteran tell it about any additional evidence or information 
that he wished VA to obtain.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  

However, the RO noted that the veteran had to give it enough 
information about those records so that they could be 
requested from the person or agency who had them.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

The Statement of the Case (SOC), issued in August 2003, also 
notified the veteran and his representative of the evidence 
needed to establish the benefits sought.  Indeed, the SOC set 
forth the law and regulations governing the assignment of 
effective dates, as well as the relevant text of 38 C.F.R. 
§ 3.159.  The SOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that the VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claim.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  

As such, there can be no prejudice to the veteran due to a 
failure to assist him with his claim for an earlier effective 
date for service connection for diabetes mellitus.  See 
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  The Facts and Analysis

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  

There is an exception in that the effective date of 
disability compensation will be the day following the 
veteran's separation from active service, if the claim is 
received within 1 year after the veteran's separation from 
service.  Otherwise, the effective date will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(1).  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A.  § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2005).  

A review of the evidence discloses that the diabetes mellitus 
was present during private medical treatment in October 1984, 
and according to the medical history could have been present 
as early as 1978.  

On October 26, 2000, the RO received the veteran's original 
claim of service connection for diabetes mellitus.  

During the decision making process, VA issued regulations 
which presumed that diabetes mellitus, Type II, was the 
result of exposure to Agent Orange.  66 Fed. Reg. 23,166 (May 
8, 2001) (now codified at 38 C.F.R. § 3.309(e)).  That 
regulation became effective May 8, 2001 (Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)).  

In November 2001, pursuant to the regulatory change, the RO 
granted the veteran's claim of service connection for 
diabetes mellitus.  

Generally, when benefits are awarded pursuant to a 
liberalizing law or VA issue, the effective date cannot be 
earlier than the effective date of the liberalizing law or VA 
issue.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2005); see McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 
F.3d 1577 (Fed. Cir. 1997).  

In 1989, however, the United States District Court for the 
Northern District of California invalidated VA's regulation 
governing benefits for veterans exposed to Agent Orange 
during their service in Vietnam.  See Nehmer v. U.S. 
Veterans' Admin., 712 F.Supp. 1404, 1407 (N.D.Cal. 1989) 
(Nehmer I).  The parties subsequently stipulated (Nehmer 
Stipulation), inter alia, that, for awards based on 
herbicide-exposure claims filed after May 3, 1989 (the date 
that the Agent Orange regulation was invalidated), the 
effective date for such awards would be "the date the claim 
was filed or the date the claimant became disabled or death 
occurred, whichever is later."  Nehmer v. VA of the Gov't of 
the United States, 284 F.3d 1158, 1161 (2002)) (Nehmer III)  

Inasmuch as the claim was received well after the date 
entitlement arose, service connection for diabetes mellitus, 
Type II, became effective on October 26, 2000, the date of 
the receipt of the claim.  

The veteran now contends that an earlier effective date for 
service connection is warranted, because he had filed a claim 
for VA benefits for diabetes mellitus in September 1992.  

Although the RO did receive a claim in September 1992 (VA 
Form 21-526) involving multiple disabilities, it was noted, 
specifically, that diabetes mellitus was associated with a 
claim for nonservice-connected pension benefits.  

The only claim of service connection was for post-traumatic 
stress disorder (PTSD).  In this regard, the veteran reported 
treatment for PTSD throughout service; however, he did not 
report any treatment for diabetes mellitus in service.  

While a claim by a veteran for compensation may be considered 
to be a claim for pension; and a claim by a veteran for 
pension may be considered to be a claim for compensation, not 
every compensation claim must be treated as a pension claim 
and not every pension claim must be treated as a compensation 
claim.  38 C.F.R. § 3.151 (emphasis added).  

Rather, VA must exercise discretion under the regulation in 
accordance with the contents of the application and the 
evidence in support of it.  See, e.g., Stewart v. Brown, 10 
Vet. App 15, 18 (1997)Stewart v. Brown, 10 Vet. App. 15, 18 
(1997)).  

By a rating action in August 1993, the RO granted the 
veteran's pension claim; however, it denied service 
connection for PTSD.  The veteran disagreed with the latter 
decision and appealed to the Board.  

In August 1998, as a result of the appeal, the RO granted 
service connection for PTSD.  

During the appellate process, the veteran and his 
representative corresponded with VA on a number of occasions; 
and in March 1994, the veteran had a hearing at the RO.  

However, despite such communication, neither the veteran nor 
his representative referred to a claim of service connection 
for diabetes mellitus.  Indeed between August 1993 and 
October 26, 2000, there was simply no evidence of such a 
claim.  

Moreover, in correspondence, dated in November 2001, the 
veteran noted that his claim of service connection for 
diabetes due Agent Orange exposure had been submitted 
approximately one year earlier.  

The veteran's contentions notwithstanding, such evidence 
strongly suggests that the veteran's initial claim of 
entitlement to service connection diabetes mellitus was 
received by the RO on October 26, 2000.  

Inasmuch as that was later than the diagnosis of diabetes 
mellitus, the date of the receipt of the claim controls.  
Accordingly, there is no basis for an earlier effective date 
for service connection.  



ORDER

An effective date prior to October 26, 2000, for the grant of 
service connection for diabetes mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


